DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 1 of U.S. Patent No. 11190947 B2 (‘947). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Instant Application 
claim 2, 1 of U.S. Patent No. 11190947 B2
A system of two overlapping wireless networks utilizing the same spectrum comprising: a first wireless network comprising a first plurality of wireless base stations ("BTSs") within a coverage area larger than the range of any one BTS, configured such that one or more of a first plurality of wireless user devices ("UEs") can remain continuously coupled to the first wireless network as the one or more of the first plurality of UEs move throughout the coverage area through use of cellular handovers between BTSs; a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS, configured such that one or more of a second plurality of UEs remain continuously coupled to the second wireless network as the one or more of the second plurality of UEs move throughout the coverage area with no handovers between BTSs; and wherein the first wireless network is to operate in FDD mode and the second wireless network is to operate in TDD mode, wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network.
1. A system of two overlapping wireless networks utilizing the same spectrum comprising: a plurality of wireless user devices (“UEs”) a first wireless network comprising a first plurality of wireless base stations (“BTSs”) within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the first wireless network as the UEs move throughout the coverage area through use of cellular handovers between BTSs; a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs; and the first wireless network operating in FDD mode and the second wireless network operating in TDD mode, wherein both wireless networks can be received by the plurality of UEs, wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network.

2. The system in claim 1 further comprising the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network.


Claim 6 rejected based on claim 2, 1 of ‘947.

	Claim 3-5, 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11190947 B2 (‘947) in view of Su et al. (“Su”) (US 20140086209 A1).
	
Regarding claim 3, ‘947 claim 2, 1 teaches the system of claim 1 including devices receiving from both network but not concurrently however Su teaches wherein communications over both the first and second wireless networks can be concurrently received by the first plurality of UEs [Figure 1 teaches ¶0032 multiple devices 102 each configured to connect simultaneously to receive concurrently from two networks ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘947 such that the devices may receive concurrently from the two networks as in Su. ‘947 teaches capability of receiving from both networks already. It would have been obvious to specify the devices may receive from both networks simultaneously as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 

Regarding claim 4, ‘947 teaches:
The system in Claim 1 including devices receiving from both networks comprising a first and second plurality of UEs but not concurrently. Su teaches wherein communications over both wireless networks can be concurrently received by the second plurality of UEs [Figure 1 teaches ¶0032 multiple devices 102 each configured to connect simultaneously to receive concurrently from two networks ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘947 such that the devices may receive concurrently from the two networks as in Su. ‘947 teaches capability of receiving from both networks already. It would have been obvious to specify the devices may receive from both networks simultaneously as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 

Claims 8-9 rejected in the same way as claim 3-4.	

Regarding claim 5, ‘947 teaches the system in claim 1, wherein the first or second plurality of EUs establish data links between both wireless network concurrently, see claim 2, 1.
Claim 2, 1 of ‘947 teaches concurrent connections but does not teach CA however Su teaches wherein carrier aggregation (“CA”) is utilized to enable one or more of the first or second plurality of UEs to establish data links between both wireless networks concurrently [¶0040-43 teaches device comprising multiple devices 102 in Figure 1, capable of CA to enable simultaneously communicating on LTE and CDMA2000 1x networks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 2, 1 of ‘947 such that the devices may receive concurrently from the two networks using CA as in Su. Claim 2, 1 of ‘947teaches subscriber devices in each of the first and second networks receiving concurrently and it would have been obvious to specify the devices in the second network may receive from both networks simultaneously using CA as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 
Claim 10 is rejected as in the rejection for claim 5.
	
Claim Objections
Claim 1-2, 6-7 objected to as Applicant must first define “FDD” as “Frequency Division Duplex” and TDD as “Time Division Duplex” before referring to these terms by acronyms.
Claims 1, 6, Examiner recommends reciting “a same spectrum” in the preamble instead of “the same spectrum.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley et al. (“Gormley”) (US 20130331114 A1 in view of Comeau et al. (“Comeau”) (US 20140226570 A1).

Regarding claim 1, Gormley teaches:
A system of two overlapping wireless networks utilizing the same spectrum [Figure 5, ¶0036] comprising: 
a first wireless network comprising a first plurality of wireless base stations ("BTSs") within a coverage area larger than the range of any one BTS [Figure 5, ¶0036, ¶0040-42 teaches first network 500/502 of BTS devices with overall coverage area larger than each 504 / 520], configured such that one or more of a first plurality of wireless user devices ("UEs") can remain continuously coupled to the first wireless network as the one or more of the first plurality of UEs move throughout the coverage area [¶0036-37, ¶0041-42 first network coverage area provides service to UE 506a and indication of handovers as the devices move, ¶0018, ¶0035 showing the devices are mobile, and ¶0061 handovers] through use of cellular handovers between BTSs [¶0036-41, ¶0061 teaches handover data for subscribers in first network indicating that handovers are configured for mobile devices]; a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS [Figure 5, ¶0036-40, teaches second network 550/552 of BTS devices with overall coverage area larger than each 554 / 570], configured such that one or more of a second plurality of UEs remain continuously coupled to the second wireless network as the one or more of the second plurality of UEs move throughout the coverage area [¶0040-42 first network coverage area provides service to UE 506a shown to be mobile devices Figure 5 ¶0035]  [¶0036 “e.g., the first network is a FDD network with transmit power in the range of 100 W (50 dBm) per base station and a receiver sensitivity of -104 dBm, while the second network is a TDD system with receiver sensitivities of -160 dBm”, see further ¶0040-42], wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network [¶0036, ¶0040-42, spectrum may overlap or be the same].
Gormley teaches handover data however not expressly avoiding handovers in the second network handovers but Comeau teaches wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs [¶0028-31 virtual macro cell 48 is a contiguous cell for the high-speed UEs reducing handovers and comprising multiple base stations coordinating together to form a virtual single cell, see also ¶0031-34 same resources used across base stations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach in Gormley that the second network may implement continuous connectivity without the use of handovers. Gormley teaches handover data indicating that handovers are present or configured in each network however it would have been obvious to implement continuous connection without handovers as in Comeau who teaches cooperating BSs to reduce handovers in coordinated base station environment for high speed devices ¶0028-34.

Regarding claim 2, Gormley-Comeau teaches:
The system in Claim 1 further comprising the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network [¶0036, ¶0040-42 of Gormley overlapping / same frequency for FDD /TDD networks considered to share a spectrum].

Regarding claim 6, Gormley teaches:
A method implemented within a system of two  overlapping wireless networks utilizing the same spectrum comprising [Figure 5, ¶0036]: 
a first wireless network comprising a first plurality of wireless base stations ("BTSs") within a coverage area larger than the range of any one BTS [Figure 5, ¶0036, teaches first network 500/502 of BTS devices with overall coverage area larger than each 504 / 520], configured such that one or more of a first plurality of wireless user devices ("UEs") can remain continuously coupled to the first wireless network as the one or more of the first plurality of UEs move throughout the coverage area [¶0037, ¶0041-42 first network coverage area provides service to UE 506a and indication of handovers as the devices move, ¶0018, ¶0035 showing the devices are mobile, and ¶0061 handovers] through use of cellular handovers between BTSs [¶0061 teaches handover data for subscribers in first network indicating that handovers are configured for mobile devices]; a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS [Figure 5, ¶0036-40, teaches second network 550/552 of BTS devices with overall coverage area larger than each 554 / 570], configured such that one or more of a second plurality of UEs remain continuously coupled to the second wireless network as the one or more of the second plurality of UEs move throughout the coverage area [¶0040-42 first network coverage area provides service to UE 506a shown to be mobile devices Figure 5 ¶0035]  [¶0036 “e.g., the first network is a FDD network with transmit power in the range of 100 W (50 dBm) per base station and a receiver sensitivity of -104 dBm, while the second network is a TDD system with receiver sensitivities of -160 dBm”], wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network [¶0036, ¶0040-42, spectrum may overlap].
Gormley teaches handover data however not expressly avoiding handovers in the second network handovers but Comeau teaches wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs [¶0028-31 virtual macro cell 48 is a contiguous cell for the high-speed UEs reducing handovers thus in 48 in Figure 4 there are no handovers as the micro BSs cooperate to provide the services see also ¶0031-34 same resources used in contrast to Figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach in Gormley that the second network may implement continuous connectivity without the use of handovers. Gormley teaches handover data indicating that handovers are present or configured in each network however it would have been obvious to implement continuous connection without handovers as in Comeau who teaches cooperating BSs to reduce handovers in coordinated base station environment for high speed devices ¶0028-34.

Regarding claim 7, Gormley-Comeau teaches:
The method in claim 6 further comprising the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network [¶0036, ¶0040-42 of Gormley overlapping / same frequency block used for FDD /TDD networks considered to share a spectrum].

Claim 3-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley et al. (“Gormley”) (US 20130331114 A1 in view of Comeau et al. (“Comeau”) (US 20140226570 A1) and Su et al. (“Su”) (US 20140086209 A1).

Regarding claim 3, Gormley-Comeau teaches:
The system in Claim 1.
Gormley teaches UEs served in both networks but does not teach concurrent reception by the devices however Su teaches wherein communications over both the first and second wireless networks can be concurrently received by the first plurality of UEs [Figure 1 teaches ¶0032 multiple devices 102 each configured to connect simultaneously to receive concurrently from two networks ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gormley-Comeau such that the devices may receive concurrently from the two networks as in Su. Gormley teaches subscriber devices in each of the first and second networks and it would have been obvious to specify the devices may receive from both networks simultaneously as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 

Regarding claim 4, Gormley-Comeau teaches:
The system in Claim 1.
Gormley teaches UEs served in both networks but does not teach concurrent reception by the devices however Su teaches wherein communications over both wireless networks can be concurrently received by the second plurality of UEs [Figure 1 teaches ¶0032 multiple devices 102 each configured to connect simultaneously to receive concurrently from two networks ¶0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gormley-Comeau such that the devices may receive concurrently from the two networks as in Su. Gormley teaches subscriber devices in each of the first and second networks and it would have been obvious to specify the devices in the second network may receive from both networks simultaneously as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 

Regarding claim 5, Gormley-Comeau teaches:
The system in Claim 1.
Gormley teaches UEs served in both networks but does not teach concurrent reception using CA however Su teaches wherein carrier aggregation ("CA") is utilized to enable one or more of the first or second plurality of UEs to establish data links between both wireless networks concurrently [¶0040-43 teaches device comprising multiple devices 102 in Figure 1, capable of CA to enable simultaneously communicating on LTE and CDMA2000 1x networks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gormley-Comeau such that the devices may receive concurrently from the two networks as in Su. Gormley teaches subscriber devices in each of the first and second networks and it would have been obvious to specify the devices in the second network may receive from both networks simultaneously as in Su who teaches this is enabled by dual chip technology ¶0004 to allow for signaling messages (e.g., pages) and/or references signals (e.g., for cell selection/reselection measurement) can be received independently and simultaneously from two different wireless networks, such as from the CDMA 2000 1x wireless network and from the LTE wireless network. 

Regarding claims 8-10, see similar rejections for claims 3-5 respectively which teaches the physical structure performing the corresponding method. 

Conclusion
US 20160302218 ¶0006-10
US 20150133126 A1 – Figure 5-6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478